Citation Nr: 1453705	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-23 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based on a deceased spouse's entitlement to unpaid benefits, to include the threshold matter of whether the appellant is a proper claimant for purposes of establishing eligibility for accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the son of a deceased surviving spouse of a Veteran who served on active duty from May 1941 to May 1944 and from July 1951 to June 1952.  The Veteran died in November 1976.  The surviving spouse died in June 2011.  At the time of her death, she was receiving death pension benefits and an additional allowance for aid and attendance.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decisional letter of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant accrued benefits.  The appellant's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In his September 2012 VA Form 9, the appellant requested a Board videoconference hearing.  In an April 2014 statement, he withdrew his hearing request and requested that the record be held open for 90 days for the submission of additional evidence; no new evidence was submitted. 


FINDING OF FACT

By a December 2011 letter (also by telephone in December 2011 and by a March 2012 letter), the appellant was asked to provide documentation that he paid for "funeral/final expenses" for the Veteran's surviving spouse and her death certificate (to complete his claim for accrued benefits); more than a year has passed since the request, and he has not furnished the requested evidence.


CONCLUSION OF LAW

By failing to furnish the critical evidence needed to properly adjudicate  his claim for accrued benefits, the appellant has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As is explained below, the regulations governing entitlement to accrued benefits contain their own notification and due process requirements.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)(1).

Further, VCAA notice is also not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  [The appellant cannot establish he is a proper claimant for the benefit sought without demonstrating he bore at least some of the Veteran's surviving spouse's funeral/final expenses.]  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Even so, the appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial decisional letter denying accrued benefits, a letter sent in March 2012 provided essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An August 2012 statement of the case (SOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

As explained below, further pertinent (and critical) evidence (the surviving spouse's death certificate and documentation of the appellant's payment of her burial/final expenses) remains outstanding.  Such evidence cannot be obtained without the appellant's cooperation.  The RO has requested his assistance in the development for this evidence by multiple requests, most recently in March 2012.  He has not responded, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Upon the death of a Veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2), (3); 38 C.F.R. § 3.1000(a)(1), (2).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of these enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The regulation implementing Section 5122 clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003.  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  Id.  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id. 

Under 38 U.S.C.A. § 5121(c), if a claimant's application for accrued benefits is incomplete at the time it is originally submitted, VA is to notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  Id.  Under 38 C.F.R. § 3.1000(c), if an application for accrued benefits is incomplete because the claimant has not furnished information necessary to establish that he or she is within the category of eligible persons and circumstances exist which make the claimant the specific person entitled to payment of all or part of any benefits which may have accrued, VA shall notify the claimant of the type of information required to complete the application; that VA will take no further action on the claim unless VA receives the required information; and that if VA does not receive the required information within 1 year of the date of the original VA notification of information required, no benefits will be awarded on the basis of that application.  Id.

When evidence requested in connection with an original claim is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The threshold question in any claim for VA benefits is whether status as an eligible claimant has been established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).

The Veteran died November 1976.  His surviving spouse submitted an application for dependency and indemnity compensation, death pension and accrued benefits (on VA Form 21-534) in May 2010.  A January 2011 decisional letter granted death pension benefits and additional allowance for aid and attendance, effective June 1, 2010. 

In a statement received in July 2011, the appellant indicated the Veteran's surviving spouse died in June 2011.  He also asserted she did not receive a death pension payment she was entitled to prior to her death because VA failed to correct her mailing address.  [The Board notes the appellant also asserted that the RO failed to adjudicate a claim for retroactive benefits filed by the surviving spouse in June 2010.  In her May 2010 claim for accrued benefits, the surviving spouse indicated she was seeking benefits under 38 C.F.R. § 3.400(b)(ii)(B), a provision addressing the effective dates for retroactive benefits.  The provision, however, applies only to veterans.  A December 2011 Report of General Information reflects that a VA employee informed the appellant that the surviving spouse was not entitled to such benefits.  As such, the Board will not address the issue.]  

The appellant submitted an application for accrued amounts due a deceased beneficiary (on VA Form 21-601) in July 2011.  

An August 2011 decisional letter denied the appellant accrued benefits based on a finding that VA did not owe the surviving spouse any money at the time of her death.  

In his October 2011 notice of disagreement, the appellant asserted that the surviving spouse did not receive death pension benefits she was entitled to receive in May 2011.  

A December 2011 Report of General Information reflects that a VA employee requested the appellant to submit documentation of expenses he paid for the surviving spouse's terminal care.  By a December 2011 letter, the appellant was asked to provide documentation of expenses he paid for the Veteran's surviving spouse's "funeral/final expenses" as well as her death certificate to complete his claim for accrued benefits.  By March 2012 letter, the RO again requested proof of payments and noted the appellant had a one-year period to submit additional information or evidence necessary to support his claim.  

In a July 2012 VCAA response, the Veteran's representative indicated "all evidence has been provided."  In his September 2012 substantive appeal, the appellant again asserted the surviving spouse did not receive payments she was entitled to because VA failed to correct her address.  

In the circumstances described above proper merits adjudication of the appellant's claim is not possible because he has not established he is a proper claimant for the benefit sought.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will [emphasis added] be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

As the appellant has abandoned his claim for accrued benefits, there is no allegation of error of fact or law remaining for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 






ORDER

The appeal seeking accrued benefits based on a Veteran's deceased spouse's entitlement to unpaid benefits is dismissed. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


